EXHIBIT 10.1

EMPLOYMENT AGREEMENT

AGREEMENT dated as of December 27, 2007, by and between UNIVERSAL HEALTH
SERVICES, INC., a Delaware corporation having its principal office at 367 South
Gulph Road, King of Prussia, Pennsylvania 19406 (the “Company”) and ALAN B.
MILLER, residing at 57 Crosby Brown Road, Gladwyne, Pennsylvania 19035 (“Mr.
Miller”).

WITNESSETH:

WHEREAS, Mr. Miller is presently employed as the Company’s President, Chief
Executive Officer and Chairman of the Board of Directors, pursuant to an amended
and restated employment agreement dated as of August 1, 2001 (the “Prior
Agreement”); and

WHEREAS, the Company and Mr. Miller now desire to enter into a new employment
agreement which will provide the terms and conditions of Mr. Miller’s continuing
service with the Company and supersede the Prior Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Term of CEO Employment and Board Service.

The phrase “term of CEO employment,” as used in this Agreement, shall mean the
period beginning January 1, 2008 and ending on December 31, 2012, subject,
however, to earlier termination as expressly provided herein, and subject
further to automatic annual renewal for one additional year unless either party
elects to terminate the term of CEO employment at the end of the initial term or
at the end of a renewal term by giving written notice of such termination to the
other before (a) January 1, 2012 if the termination date is December 31, 2012,
or (b) January 1 of the last annual renewal term. Notwithstanding the foregoing,
unless sooner terminated, the term of CEO employment will automatically
terminate on December 31, 2017. The phrase “term of executive board service,” as
used in this Agreement, shall mean the three-year period beginning
(i) January 1, 2013, or (ii) if later, upon the expiration of the term of CEO
employment, provided, however, that the term of



--------------------------------------------------------------------------------

executive board service under this Agreement will in no event end later than
December 31, 2017. The phrase “term of this Agreement,” as used in this
Agreement, shall mean, except as otherwise provided herein, the ten-year period
beginning January 1, 2008 and ending December 31, 2017.

2. CEO Employment.

The Company agrees to employ Mr. Miller, and Mr. Miller agrees to be employed by
the Company, as Chief Executive Officer and President of the Company and
Chairman of the Board of Directors of the Company (the “Board”) during the term
of CEO employment.

3. Duties During the Term of CEO Employment.

(a) Mr. Miller agrees in the performance of his duties as Chief Executive
Officer and President during the term of CEO employment to comply with the
policies and directives of the Board (and the board of directors of any
subsidiary or subsidiaries of the Company which shall, with the consent of
Mr. Miller, at the time employ Mr. Miller).

(b) Mr. Miller agrees to devote his full time to the performance of his duties
hereunder during the term of CEO employment; and Mr. Miller shall not, directly
or indirectly, alone or as a member of a partnership, or as an officer, director
or employee of any other corporation, partnership or other organization, be
actively engaged in or concerned with any other duties or pursuits which
interfere with the performance of his duties hereunder. The parties acknowledge
that Mr. Miller presently serves as a member of the board of directors of three
other companies and that, during the term of CEO employment, Mr. Miller will not
become a member of the board of directors of any additional companies without
the prior written consent of the Board.

(c) The Company agrees that during the term of CEO employment Mr. Millers’
duties shall be such as to allow him to work and live in the Philadelphia
Metropolitan Area, and in no event shall Mr. Miller be required to move his
residence from, or operate (except in accordance with past practice) outside of,
the Philadelphia Metropolitan Area.

 

-2-



--------------------------------------------------------------------------------

4. Base Salary and Annual Bonus During Term of CEO Employment.

(a) During the term of CEO employment, the Company will pay or cause to be paid
to Mr. Miller an annual salary. The amount of Mr. Miller’s annual salary will be
$1,350,000 for the calendar year ending December 31, 2008, and will be increased
for each calendar year thereafter during the term of CEO employment by an amount
equal at least to the percentage increase in the Consumer Price Index over the
previous year as reported by the United States Department of Labor, Bureau of
Labor Statistics, for the Philadelphia Metropolitan Area, and may be increased
by such larger amount as the Board of Directors of the Company (the “Board”) in
its discretion may determine. In no event shall the salary be reduced from one
year to another.

(b) For each year during the term of CEO employment, Mr. Miller will have an
annual bonus opportunity target equal to 100% of his salary for the year. The
amount of the annual bonus (“Annual Bonus”) for any year may be more or less
than the target amount and will be determined by the Board, consistent with past
practice and based upon such performance measures as are established and
communicated to Mr. Miller within ninety days of the beginning of the year. The
Annual Bonus for a year will be determined and payable within ninety days after
the end of the year.

5. Reimbursement of Expenses.

During the term of this Agreement, the Company will pay or reimburse Mr. Miller
for the payment of all reasonable travel and other expenses incurred or paid by
Mr. Miller in connection with the performance of his services under this
Agreement in accordance with past practice.

6. Other Bonuses and Benefits.

(a) Mr. Miller may also be paid during the term of this Agreement, in addition
to the arrangements described herein, such bonuses and other compensation as may
from time to time be determined by the Board.

(b) Mr. Miller shall also be eligible to and shall participate in, and receive
the benefits of, any and all profit sharing, pension, bonus, welfare, stock
option or insurance plans, or other similar types of benefit plans which may be
initiated or adopted by the Company for the benefit of other employees.

 

-3-



--------------------------------------------------------------------------------

7. Fringe Benefits.

Mr. Miller shall be entitled to and shall receive the following fringe benefits
during the term of this Agreement:

(a) The fringe benefits listed on Schedule A annexed hereto;

(b) Health, disability and accident insurance as presently in force or as may be
improved by the Board; and

(c) To the extent not covered elsewhere herein, (1) continuing use of an
executive office at the Company’s principal offices, with support services and
an administrative assistant, comparable to what is currently provided, during
the period of his service as a non-employee Chairman of the Board, and (2) the
use of a private plane for personal purposes for up to 60 hours per year,
subject to reimbursement by Mr. Miller at market rates, all consistent with past
practice.

8. Board Service Following Term of CEO Employment.

(a) During the term of executive board service following the term of CEO
service, Mr. Miller will serve the Company as the executive chairman of the
Board, complying with the policies and directives of the Board and providing
such reasonable senior executive services relating to the business, affairs and
management of the Company as may be requested by the Board, provided, however,
that Mr. Miller shall not be required to devote more than a reasonable amount of
time, as mutually determined, each month to such services and provided further
that such services shall be performed at such place as is mutually convenient to
both parties or, in the event there is no agreement as to a mutually convenient
place, such services shall be performed at the principal executive offices of
the Company. Mr. Miller will be entitled to the same compensation, bonus
opportunities, benefits and perquisites during the term of executive board
service as he would be entitled to receive if the term of CEO employment had
continued, except (A) his annual salary will not be subject to annual cost of
living adjustment, and (B) he will not be entitled to an Annual Bonus.

 

-4-



--------------------------------------------------------------------------------

(b) The Board, acting in its discretion, may determine that Mr. Miller will not
serve as the executive chairman of the Board for all or any part of the term of
executive board service, in which event (1) Mr. Miller will no longer be
required to perform executive services for the Company, and (2) Mr. Miller will
be entitled to receive an immediate lump sum payment equal to the total amount
of salary he would otherwise would have been entitled to receive through the end
of the term of executive board service (or, if earlier, through December 31,
2015) in the absence of such determination by the Board. For the avoidance of
doubt, Mr. Miller will also be entitled to receive the benefits described in
Section 7 that would have been provided during the term of executive board
service if his service as executive chairman of the Board had continued
throughout such term.

(c) The parties contemplate that Mr. Miller may serve as non-executive chairman
of the Board at some time during the term of this Agreement, in which event, in
addition to any other benefits and perquisites to which Mr. Miller is entitled
under Section 7 of this Agreement, and as consideration for his service as
non-executive chairman of the Board, Mr. Miller will receive an annual cash
retainer of at least $250,000, as well as such equity and other incentive award
opportunities and other non-cash compensation as are provided to other
non-management directors. In addition, during the period of his service as
non-executive chairman of the Board, Mr. Miller will receive or be reimbursed
for the cost of automobile transportation to and from Mr. Miller’s residence and
the Company’s offices for Company business.

9. Long-Term Equity Incentive Compensation.

(a) During the period of his service as President, Chief Executive Officer
and/or Executive Chairman of the Board, Mr. Miller will be eligible to receive
annual awards under the Company’s long-term incentive plan(s) (“LTIP”) as in
effect from time to time, subject to such vesting and other conditions as are
consistent with terms and conditions applicable to LTIP awards made to

 

-5-



--------------------------------------------------------------------------------

other senior executives of the Company. For each of 2008, 2009 and 2010, the
annual LTIP award will have a minimum value of $1,500,000 and at least
$1,500,000 of such annual LTIP award will be in the form of restricted stock.

(b) Vesting of Mr. Miller’s LTIP awards will accelerate upon the occurrence of
any of the following events and circumstances: (1) termination of his employment
or other service by the Company due to Disability (within the meaning of
Section 10) or termination of his employment or other service due to death;
(2) termination of his employment or other service by the Company without cause
(within the meaning of Section 12(a) of this Agreement); or (3) the termination
of his employment or other service at any time by Mr. Miller or the Company
under circumstances described in Section 12(b) of this Agreement (relating to
termination resulting from the Company’s breach of this Agreement). If
Mr. Miller’s employment as CEO ends due to nonrenewal of the initial or a
renewal term of CEO employment, then, at the time such employment ends,
Mr. Miller will be fully vested in all then outstanding LTIP awards that were
made to him during or before the term of CEO employment. If Mr. Miller’s
commences service as executive chairman of the Board and if such service ends
due to the expiration of the initial or a renewal term of executive board
service, then, at the time such service ends, Mr. Miller will be fully vested in
any then outstanding LTIP awards that were made to him during the term of
executive board service.

10. Disability.

If during the term of CEO employment Mr. Miller shall become physically or
mentally disabled, whether totally or partially, so that he is prevented from
performing his usual duties for a period of six (6) consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay Mr. Miller his full compensation, when
otherwise due, as provided in this Agreement through the last day of the sixth
consecutive month of disability or the date on which the shorter periods of
disability shall have equaled a total of six (6) months in any twelve-month
period. The Company may, by action of all but two of the members of the

 

-6-



--------------------------------------------------------------------------------

Company’s Board of Directors, at any time on or after such day, by written
notice to Mr. Miller (the “Disability Notice”), provided Mr. Miller has not
resumed his usual duties prior to the date of the Disability Notice, terminate
(as of the first day of the month following the date of the Disability Notice,
provided that Mr. Miller shall also be paid a pro rata portion of the Annual
Bonus which would otherwise have been payable for such fiscal year in which the
Disability Notice is given) the compensation otherwise payable to Mr. Miller
during the term of CEO employment and pay to Mr. Miller the Disability Payment.
The Disability Payment shall mean the payment by the Company to Mr. Miller of a
sum equal to one-half of Mr. Miller’s base salary paid under Section 4 hereof at
the date of the Disability Notice, payable in twelve equal monthly installments.

11. Death.

(a) If Mr. Miller shall die during the term of this Agreement, this Agreement
shall terminate as of the last day of the month of Mr. Miller’s death except as
set forth in subsection (b) of this Section 11.

(b) Anything to the contrary notwithstanding, the Company shall pay to
Mr. Miller’s beneficiary a pro rata portion of the Annual Bonus which would
otherwise have been payable to Mr. Miller for the fiscal year in which he died,
which pro rata portion shall be determined as of the last day of the month of
Mr. Miller’s death, together with any items of reimbursement or salary owed to
Mr. Miller as of the date of his death. For the purpose of the preceding
sentence, Mr. Miller’s beneficiary shall be deemed to be his surviving spouse,
if any, or, if none, his estate. In addition, the Company shall file claims and
take other appropriate action with respect to any life insurance policies
maintained on Mr. Miller’s life by the Company for which Mr. Miller had the
right to designate the beneficiary.

12. Termination.

(a) Discharge for Cause. The Company recognizes that during the many years of
Mr. Miller’s employment by the Company, the Company has become familiar with Mr.

 

-7-



--------------------------------------------------------------------------------

Miller’s ability, competence and judgment. The Company acknowledges, on the
basis of such familiarity, that Mr. Miller’s ability, competence and judgment
are satisfactory to the Company. Mr. Miller is continuing his employment with
the Company hereunder in reliance upon the foregoing expression of satisfaction
by the Company. It is therefore agreed that “discharge for cause” shall include
discharge by the Company on the following grounds only:

(i) Mr. Miller’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any crime or offense involving money or other property of
the Company or its subsidiaries; or

(ii) Mr. Miller’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any other crime (whether or not involving the Company or
its subsidiaries) which constitutes a felony in the jurisdiction involved; or

(iii) Mr. Miller’s continuing repeated willful failure or refusal to perform his
duties as required by this Agreement, provided that discharge pursuant to this
subparagraph (iii) shall not constitute discharge for cause unless Mr. Miller
shall have first received written notice from the Board apprising him of such
failure and refusal and affording him an opportunity, as soon as practicable, to
correct the acts or omissions complained of.

In the event that Mr. Miller shall be discharged for cause, all salary and other
benefits payable by the Company under this Agreement in respect of periods after
such discharge shall terminate upon such discharge, but any benefits payable to
or earned by Mr. Miller with respect to any period of his employment or other
service prior to such discharge shall not be terminated by reason of such
discharge. Anything in the foregoing to the contrary notwithstanding, if
Mr. Miller is convicted of any crime set forth in either Section 12(a)(i) or
12(a)(ii) above, the Company may forthwith suspend Mr. Miller without any
compensation and choose a new person or persons to perform his duties hereunder
during the period between conviction and the time when such conviction, through
lapse of time or otherwise, is no longer subject to appeal; provided, however,
that if Mr. Miller’s conviction is

 

-8-



--------------------------------------------------------------------------------

subsequently reversed (i) he shall promptly be paid all cash compensation and
minimum long term incentive compensation to which he would otherwise have been
entitled during the period of suspension, together with interest thereon (which
interest shall be calculated at a rate per annum equal to the rate of interest
payable on the date of such reversal on money judgments after entry thereof
under the laws of the Commonwealth of Pennsylvania), and (ii) the Company shall
have the right (exercisable within sixty (60) days after such reversal) but not
the obligation to restore Mr. Miller to active service hereunder at full
compensation. If the Company elects not to restore Mr. Miller to active service
after reversal of a conviction, Mr. Miller shall thereafter be paid the full
compensation which would otherwise have been payable during the balance of the
term of CEO employment and the term of executive board service and Mr. Miller
shall be entitled to obtain other employment, subject however to (i) an
obligation to perform occasional consulting services at his reasonable
convenience to the Company so long as he is receiving compensation pursuant to
the terms of this Agreement, (ii) the continued application of the covenants
provided in Section 13 and (iii) the condition that, if Mr. Miller does obtain
other employment, his total compensation therefrom (whether paid to him or
deferred for his benefit) shall reduce, pro tanto, any amount which the Company
would otherwise have been required to pay him pursuant to this subparagraph.

(b) Breach by Company. If Mr. Miller shall terminate his employment or other
service with the Company because of a material change in the duties of his
office or any other breach by the Company of its obligations hereunder, or in
the event of the termination of Mr. Miller’s employment by the Company without
cause or otherwise in breach of this Agreement, Mr. Miller shall, except as
otherwise provided herein, continue to receive all of the cash compensation and
minimum long term incentive compensation provided hereunder and shall be
entitled to all of the benefits otherwise provided herein, during the term of
this Agreement notwithstanding such termination and Mr. Miller shall have no
further obligations or duties under this Agreement. If Mr. Miller is entitled to
receive payments under this subparagraph, he shall not be required to seek other
employment in order

 

-9-



--------------------------------------------------------------------------------

to mitigate his damages hereunder; provided, however, that if Mr. Miller does
obtain other employment, his total compensation therefrom, whether paid to him
or deferred for his benefit, shall reduce, pro tanto, any amount which the
Company would otherwise be required to pay to him pursuant to this subparagraph.

(c) Notwithstanding anything to the contrary contained herein, the Board may
condition severance payments or benefits otherwise payable under this Agreement
upon the execution and delivery by Mr. Miller (or Mr. Miller’s beneficiary) of a
general release in favor of the Company, its affiliates and their officers,
directors and employees, in such form as the Board may reasonably prescribe
fully taking into account Mr. Miller’s rights hereunder, provided, however, that
no such release will be required as a condition of Mr. Miller’s (or the
beneficiary’s) entitlement to any accrued compensation. Payments and benefits
that are conditioned upon the execution and delivery of a release may be
deferred until the expiration of the seven day revocation period prescribed by
the Age Discrimination in Employment Act of 1967, as amended, or any similar
revocation period in effect on the effective date of the termination of
Mr. Miller’s employment.

13. Restrictive Covenants.

(a) Mr. Miller agrees that he will not during the term of this Agreement,
directly or indirectly, own, manage, operate, join, control, be controlled by,
or be connected in any manner with any business of the type conducted by the
Company or render any service or assistance of any kind to any competitor of the
Company or any of its subsidiaries; provided, however, that (i) in the event
Mr. Miller terminates his employment with the Company as result of a material
breach by the Company of any of its obligations hereunder or in the event the
Company discharges Mr. Miller without cause, Mr. Miller shall continue to be
bound by the restrictions of this Section 13 only if Mr. Miller is receiving the
compensation payable to him in accordance with Section 12(b) hereof and (ii) in
the event the Company discharges Mr. Miller for cause, Mr. Miller shall be bound
by the restrictions of this Section for a period of one year following such
discharge.

 

-10-



--------------------------------------------------------------------------------

(b) During the period of his service under this Agreement and for one year
thereafter, Mr. Miller will not, directly or indirectly, solicit or induce any
individual who is or who, within the preceding six months, was employed by the
Company or any of its affiliates to leave such employment and to become an
employee of any other person, firm or entity in which Mr. Miller has an
interest, financial or otherwise.

(c) During the period of his service under this Agreement and thereafter,
Mr. Miller will not disparage the Company or any of its affiliates, including
any of their respective officers, directors and employees, and neither the
Company nor any of its affiliates and any of their respective officers,
directors and employees will disparage Mr. Miller, in either case in a manner
which is intended to cause damage to the business, reputation or assets of the
other.

14. Binding Effect.

Except as otherwise provided for herein, this Agreement shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
in interest and assigns of the parties hereto.

15. Income Tax Matters.

(a) The payment of any amount pursuant to this Agreement shall be subject to all
applicable tax withholding.

(b) If and to the extent any payment otherwise required to be made to Mr. Miller
on account of the termination of his employment or other service is properly
treated as deferred compensation subject to the Section 409A of the Internal
Revenue Code of 1986 and the regulations and other applicable guidance issued by
the Internal Revenue Service thereunder, such payment shall be delayed until the
first business day after the expiration of six months from the date of
Mr. Miller’s termination of employment or other service or, if earlier, until
the date of Mr. Miller’s death. On the delayed payment date, there shall be paid
to Mr. Miller (or his surviving spouse or estate, as the case may be) in a
single cash payment an amount equal to aggregate amount of the payments delayed
pursuant to the preceding sentence.

 

-11-



--------------------------------------------------------------------------------

16. Notices.

All notices provided for herein to be given to any party shall be in writing and
signed by the party giving the notice and shall be deemed to have been duly
given if mailed, registered or certified mail, return receipt requested, as
follows:

 

  (i) If to Mr. Miller:

57 Crosby Brown Road

Gladwyne, Pennsylvania 19035

 

  (ii) If to Company:

367 South Gulph Road

King of Prussia, Pennsylvania 19406

Attention: Secretary

Either party may change the address to which notices, requests, demands and
other communications hereunder shall be sent by sending written notice of such
change of address to the other party.

17. Amendment, Modification and Waiver.

The terms, covenants, representations, warranties or conditions of this
Agreement may be amended, modified or waived only by a written instrument
executed by the parties hereto, except that a waiver need only be executed by
the party waiving compliance. No waiver by any party of any condition, or of the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in anyone or more instances shall be
deemed to be or construed as a waiver of any other condition or breach of any
other term, covenant, representation or warranty of this Agreement.

18. Governing Law.

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
therein.

 

-12-



--------------------------------------------------------------------------------

19. Entire Agreement.

This Agreement contains the entire agreement of the parties relating to the
subject matter herein contained and supersedes all prior contracts, agreements
or understandings between and among the parties, except as set forth herein. The
Prior Agreement is superseded in its entirety by this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC.

By:  

/s/ Steve Filton

  Senior Vice President and Chief Financial Officer  

/s/ Alan B. Miller

  Chairman of the Board, President and Chief Executive Officer

 

-13-



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF EXECUTIVE BENEFITS

Company aircraft – personal use is directly reimbursed to UHS.

Automobile – UHS paid 70% of the original purchase price as reimbursement for
his business-related usage. UHS pays for maintenance and fuel costs (not to
exceed together with the personal residence maintenance expenses described
below, $7,500 per annum)

Sporting and cultural event tickets. If the tickets are not used for business
purposes, the tickets are made available to employees, including executive
officers, for personal use.

Split-Dollar life insurance agreements and associated interest charges (as
permitted by applicable law)

Country club dues

Union League of Philadelphia

Professional income tax services

Accounting services

Maintenance on personal residence (not to exceed together with the automobile
maintenance expenses described above, $7,500 per annum)

In addition, Mr. Miller, along with other eligible employees, is entitled to
retirement benefits, including the Executive Retirement Income Plan and the
401(k) Plan. Premiums for long-term disability insurance coverage are also paid
by UHS for Mr. Miller and other eligible employees.